Exhibit 10.1
 
 
 
 
 
AMENDMENT TO STOCK PURCHASE AGREEMENT


THIS AMENDMENT TO STOCK PURCHASE AGREEMENT (the “Amendment”) is entered into as
of the 29th day of December, 2011, by and between IVAX Diagnostics, Inc., a
Delaware corporation (the “Company”), and ERBA Diagnostics Mannheim GmbH, a
company headquartered in Germany (the “Purchaser”).


WHEREAS, the Company and the Purchaser are parties to that certain Stock
Purchase Agreement, dated as of April 8, 2011 (the “Agreement”); and


WHEREAS, the Company and the Purchaser desire to amend the Agreement in the
manner set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:


1.           Second Closing.  The first sentence of Section 1.2(b) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“The consummation of the sale and issuance to, and purchase by, the Purchaser of
the Second Tranche (the “Second Closing”) shall take place, after the Initial
Closing, on the date that is sixty (60) days after the date on which a majority
of the independent directors on the Company’s Board of Directors determines by
vote or written consent that the Second Closing shall occur and causes the
Company to provide notice thereof to ERBA.”


2.           Final Closing.  The first sentence of Section 1.2(c) of the
Agreement is hereby deleted in its entirety and replaced with the following:


“The consummation of the sale and issuance to, and purchase by, the Purchaser of
the Final Tranche (the “Final Closing”) shall take place, after the Initial
Closing and after or simultaneously with the Second Closing, on the date that is
sixty (60) days after the date on which a majority of the independent directors
on the Company’s Board of Directors determines by vote or written consent that
the Final Closing shall occur and causes the Company to provide notice thereof
to ERBA.”

 
 

--------------------------------------------------------------------------------

 





3.           Conditions Precedent.  The last sentence of Article 5 of the
Agreement is hereby deleted in its entirety and replaced with the following:


“Accordingly, following the Initial Closing, there shall be no conditions
precedent to the Company’s and the Purchaser’s performance of their respective
obligations at each of the Second Closing and the Final Closing, other than the
determination and notice expressly set forth in Section 1.2(b) and Section
1.2(c), respectively.”


4.           Miscellaneous.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Florida for all purposes and in all
respects, without regard to the conflict of law provisions of such
state.  Except as specifically amended by this Amendment, the Agreement shall
remain unaffected and in full force and effect.


[ SIGNATURE PAGE FOLLOWS ]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

       
THE COMPANY:
         
IVAX Diagnostics, Inc.,
a Delaware corporation
           
 
By:
/S/ Kevin D. Clark      
Kevin D. Clark,
Chief Executive Officer,
Chief Operating Officer and
President
                 

 

       
THE PURCHASER:
         
ERBA Diagnostics Mannheim GmbH,
a company headquartered in Germany
 
         
 
By:
/S/ Suresh Vazirani      
Suresh Vazirani,
Chief Executive Officer and
Managing Director
                 




 
 

--------------------------------------------------------------------------------

 
